FILED
                             NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN E. BETTYS,                                  No. 12-35673

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05630-JLR

  v.
                                                 MEMORANDUM *
CHARLIE WEND, Chief of Corrections,
Skagit County Jail,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Washington state prisoner John E. Bettys appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging claims for the

denial of his right of access to the courts and unauthorized deprivation of property.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Bettys’s

access-to-courts claim because Bettys failed to raise a genuine dispute of material

fact as to whether he suffered actual injury. See Lewis v. Casey, 518 U.S. 343,

348-49 (1996) (setting forth actual injury requirement); see also Galen v. County of

Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007) (§ 1983 does not provide a cause of

action for violations of state law).

      The district court properly granted summary judgment on Bettys’s

deprivation of property claim because adequate post-deprivation remedies existed

to address any alleged deprivation of property. See Wright v. Riveland, 219 F.3d

905, 918 (9th Cir. 2000) (established prison grievance procedures and Washington

state tort law actions are adequate post-deprivation remedies for random and

unauthorized deprivations).

      To the extent that Bettys raises issues for the first time on appeal or for the

first time in his reply brief, we do not consider them. See Smith v. Marsh, 194 F.3d

1045, 1052 (9th Cir. 1999) .

      Bettys’s opposed motion for an order directing the Washington State

Department of Corrections to stop withholding supplies from him and other


                                           2                                     12-35673
unnamed inmates, filed on March 20, 2013, is denied.

      AFFIRMED.




                                        3              12-35673